The petition of Claude G. Bannick, sheriff for King county, to the superior court for King county, for a writ of prohibition to prevent Clarence W. Pierce, a justice of the peace for Morningside precinct, King county, from holding the petitioner in contempt of court, was granted. The justice of the peace has appealed.
This is a companion case to that of State ex rel. Maslan v.Pierce, ante p. 676, 28 P.2d 109, just decided, and, upon the authority of that case, the order from which the appeal is prosecuted is affirmed.
 *Page 1